Citation Nr: 1222619	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  05-27 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased (compensable) disability rating for epididymitis.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1979 to May 1985. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In a September 2008 decision, the Board, inter alia, denied an increased (compensable) disability rating for epididymitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2009 Order, the Court vacated and remanded the Board's September 2008 decision and implemented the provisions of an April 2009 Joint Motion for Remand (Joint Motion).  The Board thereafter remanded the appeal in December 2009 for further development.

Following the most recent adjudication of the claim in March 2011, the Veteran submitted additional evidence in support of his claim.  In April 2012, the Veteran waived his right to have this evidence initially considered by the RO.  See 38 C.F.R. § 20.1304 (2011). 

In September 2011, the Veteran cancelled his request for a Travel Board hearing.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim.

Throughout his appeal, the Veteran has received treatment at a number of VA Medical Centers (VAMCs).  In September 2010, the submitted "all available medical records" from the Tuskegee VAMC, and indicated that there was nothing further to obtain from that facility.  At that time he also requested that VA obtain "evidence from VAMC Decatur [and] Commerce OK."  Records from the Atlanta (Decatur) VAMC dated from February 2010 to March 2011 were subsequently associated with the claims folder.  However, there is no VA facility in "Commerce OK" as identified by the Veteran, and the RO did not inform the Veteran of the same.  Therefore, upon remand, the RO should obtain clarification from the Veteran as to what VA facility he was referencing in his September 2010 statement and obtain any outstanding records, as well as updated records from the Atlanta (Decatur) VAMC.  See 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran, informing him that there is no VAMC in "Commerce OK" as referenced in his September 2010 statement, and requesting that he clarify the name of the VA facility where he received treatment.
      
      2.  Then obtain records of VA outpatient treatment:

(a) from the Atlanta (Decatur) VAMC dated since March 2011; and
(b) from any VA facility identified in response to the action requested in item 1, above

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c), in regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims folder.  

If any attempt to locate these records is unsuccessful, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e) (inform the Veteran that the requested records were unavailable; explain what steps VA took to obtain those records; what further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submitted the records VA was unable to obtain; and advise the claimant that he ultimately is responsible for providing the evidence), and give him an opportunity to respond. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran the opportunity to respond.  Then, return the case to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

